

115 HR 5129 IH: Global Food Security Reauthorization Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5129IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Smith of New Jersey (for himself, Ms. McCollum, Mr. Royce of California, Mr. Engel, Mr. Austin Scott of Georgia, Ms. Bass, Mr. Fortenberry, Mr. McGovern, Mr. Paulsen, Ms. DeLauro, Mr. Reichert, Mr. Smith of Washington, and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo reauthorize the Global Food Security Act of 2016, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global Food Security Reauthorization Act of 2018. 2.Amendments to the Global Food Security Act (a)Statement of policy objectivesSection 3(a)(6) of the Global Food Security Act of 2016 (22 U.S.C. 9302(a)(6)) is amended by inserting deworming programs, after diet diversification,.
 (b)Relevant Federal departments and agenciesSection 4(7) of such Act (22 U.S.C. 9303(7)) is amended by inserting the Inter-American Foundation, after the United States Africa Development Foundation,. (c)Authorization of appropriations To implement global food security strategySection 6(b) of such Act (22 U.S.C. 9305(b)) is amended by striking fiscal years 2017 and 2018 and inserting fiscal years 2017 through 2021.
 (d)ReportsThe matter preceding section 8(a)(1) of such Act (22 U.S.C. 9307(a)(1)) is amended— (1)by striking Not later than 1 year and 2 years after the date of the submission of the strategy required under section 5(c), and inserting Not later than September 30, 2018, and annually thereafter through 2021,; and
 (2)by striking for 2017 and 2018 and inserting for the preceding fiscal year. 3.Amendment to the Foreign Assistance Act of 1961Section 492(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2292a(a)) is amended by striking fiscal years 2017 and 2018 and inserting fiscal years 2017 through 2021.
		